On petition eor a rehearing.
Howk, J.
In the appellant’s motion for a new trial of this cause, in the court helow, one of the causes assigned for such new trial was alleged error of law, occurring at the trial and excepted to, in certain instructions given hy the court, of its own motion, to the jury trying the cause. In his argument of this cause, in this court, the appellant failed to discuss these alleged erroneous instructions, or to indicate to us, in any manner, wherein the instructions or any of them were erroneous. In the original opinion in this case, we passed over these instructions, thirteen in number, without any special consideration. This was done in strict conformity with the well established practice of this court, to consider any alleged error, which is not discussed in this court hy the party complaining thereof, as thereby waived. Breckenridge v. McAfee, 54 Ind. 141.
The appellant has now filed a petition for a rehearing of this cause, upon the express and only alleged ground that one of the said instructions of the court helow to the jury trying the cause was erroneous, and in his petition he has discussed for the first time, in this court, this alleged error of the court below. The petition for a rehearing is therefore based upon a ground which was neither presented by appellant nor specially considered by this court, on the first hearing of this cause. In the case of Yater v. Mullen, 24 Ind. 277, Frazer, J., said-: “ It is, hy the well settled practice of this court, too late to present a question for the first time on a petition for *470rehearing.” The rule of practice referred to was approved by this court, in the cases of Heavenridge v. Mondy, 34 Ind. 28, and Brooks v. Harris, 42 Ind. 177.
In our opinion, this rule of practice is a wise one, and ought to be applied in this case.
Appellant’s petition is therefore overruled.
Opinion on petition for rehearing filed at the May term, 1877.